This is an original proceeding in habeas corpus. The petitioner alleges that he is unlawfully restrained by the sheriff of Oklahoma county; that heretofore petitioner was charged before a committing magistrate with the crime of riot; a preliminary hearing was had, and petitioner was held for the action of the district court; that there is no evidence tending to prove probable cause to believe petitioner guilty of the offense charged. Attached to the petition is a transcript of the testimony taken before the committing magistrate. From a careful consideration of this evidence, we are constrained to find that there is no substantial evidence to prove probable cause that petitioner is guilty of riot and that he should be discharged.
The writ is granted, and petitioner discharged. *Page 57